People v Harrison (2016 NY Slip Op 06540)





People v Harrison


2016 NY Slip Op 06540


Decided on October 6, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 6, 2016

Renwick, J.P., Richter, Manzanet-Daniels, Feinman, Kapnick, JJ.


1824 597/72

[*1]The People of the State of New York, Respondent,
v Francis Harrison, Defendant-Appellant.


Robert S. Dean, Center For Appellate Litigation, New York (Jan Hoth of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Stephen J. Kress of counsel), for respondent.

Order, Supreme Court, New York County (Patricia Nunez, J.), entered on September 3, 2015, which denied defendant's petition to modify his sex offender classification, unanimously affirmed, without costs.
Defendant failed to meet his burden under Correction Law § 168-o of presenting clear and convincing evidence that a downward modification of his risk level is warranted (see People v Torres, 120 AD3d 1126 [1st Dept 2014], lv denied 24 NY3d 911 [2014]). The factors cited by defendant, including his advanced age and the fact that he did not commit any additional sex crimes in the four years since his release from prison, are outweighed by his violent criminal behavior, his prior history of sexual misconduct, his unsatisfactory record while incarcerated, and his parole violation, factors we noted on defendant's appeal from his original sex offender adjudication (74 AD3d 688 [1st Dept 2010], lv denied 15 NY3d 711 [2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 6, 2016
CLERK